FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS Third Quarter September 30, 2011 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months Nine months ended September 30 ended September 30 Revenues $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 5) ) Operating earnings Interest expense, net Other expense (income), net (note 6) Earnings before income tax Income tax (note 7) Net earnings Non-controlling interest share of earnings Non-controlling interest redemption increment (note 10) Net earnings attributable to Company Preferred share dividends Net earnings (loss) attributable to common shareholders $ $ $ ) $ Net earnings (loss) per common share (note 11) Basic $ $ $ ) $ Diluted $ $ $ ) $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America September 30, 2011 December 31, 2010 Assets Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $19,846 (December 31, 2010 - $18,752) Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current Liabilities Accounts payable $ $ Accrued liabilities Income taxes payable Unearned revenues Long-term debt - current (note 8) Deferred income tax - Long-term debt - non-current (note 8) Convertible debentures (note 8) Contingent acquisition consideration Other liabilities Deferred income tax Non-controlling interests (note 10) Shareholders' equity Preferred shares (note 13) Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) - in accordance with accounting principles generally accepted in the United States of America Preferred shares Common shares Accumulated Issued and Issued and other Total outstanding outstanding Contributed comprehensive shareholders' shares Amount shares Amount surplus Deficit earnings equity Balance, December 31, 2010 $ ) $ $ Comprehensive earnings: Net earnings - Foreign currency translation adjustments - ) ) Less: amount attributable to NCI - Comprehensive earnings NCI share of earnings - ) - ) NCI redemption increment - ) - ) Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - Tax benefit on options exercised - Purchased for cancellation - - ) ) - ) - ) Preferred Shares: Purchased for cancellation ) ) - ) Dividends (note 13) - ) - ) Balance, September 30, 2011 $ ) $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended Nine months ended September 30 September 30 Cash provided by (used in) Operating activities Net earnings $ Items not affecting cash: Depreciation and amortization Deferred income tax ) ) ) Other ) Changes in non-cash working capital: Accounts receivable ) ) ) Inventories ) ) ) Prepaid expenses and other current assets ) ) Payables and accruals ) Unearned revenues ) Other liabilities ) ) Net cash provided by operating activities Investing activities Acquisitions of businesses, net of cash acquired (note 4) Purchases of fixed assets ) Other investing activities ) ) ) Net cash used in investing activities ) Financing activities Increase in long-term debt Repayment of long-term debt ) Purchases of non-controlling interests ) Proceeds received on exercise of options 17 Incremental tax benefit on stock options exercised 2 - 60 Dividends paid to preferred shareholders ) Distributions paid to non-controlling interests ) Repurchases of subordinate voting shares ) - ) - Repurchases of preferred shares ) - ) - Other financing activities ) - ) - Net cash (used in) provided by financing activities ) ) ) Effect of exchange rate changes on cash ) ) (Decrease) increase in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Property Management and Property Services.The Company operates as Colliers International within CRE; FirstService Residential Management, American Pool Enterprises and various regional brands within Residential Property Management; and Field Asset Services and several franchise brands within Property Services. 2.SUMMARY OF PRESENTATION – These condensed consolidated financial statements have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These interim financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010. These interim financial statements follow the same accounting policies as the most recent audited consolidated financial statements, except as noted below.In the opinion of management, the condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as at September 30, 2011 and the results of operations and its cash flows for the three and nine month periods ended September 30, 2011.All such adjustments are of a normal recurring nature.The results of operations for the three and nine month periods ended September 30, 2011 are not necessarily indicative of the results to be expected for the year ending December 31, 2011. During the second quarter of 2011, the Company identified an error related to the recognition of certain property management contract revenue in the CRE segment where it was determined, in consultation with clients, that a portion of the management fees previously recorded were not chargeable.The Company assessed the materiality of this item on the earnings for the nine months ended September 30, 2011 and all other periods subsequent to those dates, in accordance with the SEC’s Staff Accounting Bulletin No. 99 (“SAB 99”), and concluded that this error was not material to any such periods.In accordance with SEC’s Staff Accounting Bulletin No. 108 (“SAB 108”), the interim consolidated financial statements herein include the adjustment to correct the immaterial error and to reflect the corrected accounts receivable balance as of that date. This correction resulted in a reduction of accounts receivable of $3,300 and a decrease in revenues of $3,300. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – On January 1, 2011, the Company adopted a consensus of the Emerging Issues Task Force on multiple-deliverable revenue arrangements (ASU 2009-13).This consensus provides amendments to the existing criteria for separating consideration in multiple-deliverable revenue arrangements, and is expected to result in more separation of revenue elements than under existing accounting guidance.The consensus also requires enhanced disclosures of the nature and terms of an entity’s multiple-deliverable arrangements, significant estimates, timing of delivery or performance and the general timing of revenue recognition.The adoption of this consensus did not have a material effect on the Company’s results of operations, financial position or disclosure. Effective August 1, 2011, the Company adopted updated guidance for testing of goodwill impairment (ASU 2011-08).This updated guidance simplifies the testing for goodwill impairment as it permits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.The adoption of this updated guidance did not have a material effect on the Company’s results of operations, financial position or disclosure. In December 2010, the Financial Accounting Standards Board (“FASB”) issued an update to "Business Combinations, Disclosure of Supplementary Pro Forma Information for Business Combinations." (ASU 2010-29).The update specifies that when a public company completes a business combination, the company should disclose revenue and earnings of the combined entity as though the business combination occurred as of the beginning of the comparable prior annual reporting period. The update also expands the supplemental pro forma disclosures to include a description of the nature and amount of material, non-recurring pro forma adjustments directly attributable to the business combination included in the pro forma revenue and earnings. The requirements are effective for business combinations that occur on or after the beginning of the first annual reporting period beginning on or after December15, 2010. The adoption of this update did not have a material effect on the Company’s results of operations, financial position or disclosure. In May 2011, the FASB issued an update to "Fair Value Measurement, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS" (ASU 2011-04).This update was issued to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between GAAP and International Financial Reporting Standards. The update changes certain fair value measurement principles and enhances the disclosure requirements, particularly for level 3 fair value measurements. This ASU is effective for interim and annual periods beginning after December15, 2011, with early adoption prohibited. The adoption of this update is currently being evaluated but is not expected to have a material effect on the Company’s results of operations, financial position or disclosure. In June 2011, the FASB issued an update to "Comprehensive Income, Presentation of Comprehensive Income" (ASU 2011-05).This update eliminates the option to report other comprehensive income and its components in the statement of shareholders’ equity and requires an entity to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement or in two separate but consecutive statements. The update is effective for fiscal years, and interim periods within those years, beginning after December15, 2011, with early adoption permitted, and will require retrospective application for all periods presented.The adoption of this update is expected to result in a change in disclosure of comprehensive incomefrom the statement of shareholders’ equity to a single continuous statement of comprehensive earnings. 4.ACQUISITIONS – During the nine months ended September 30, 2011, the Company completed five individually insignificant acquisitions.The acquisitions included four Residential Property Management firms operating in North and South Carolina, Vancouver, Nevada and Toronto and a CRE service firm operating in California.The acquisitions expand the Company’s geographic presence to new and existing markets.The acquisition date fair value of consideration transferred was as follows: cash of $22,064 and contingent consideration of $2,787 (2010 - cash of $9,466, a note payable of $1,704 and contingent consideration of $8,615).The consideration was allocated as follows: intangible assets $14,056; net tangible assets and liabilities $376; non-controlling interests $(6,413); and goodwill $16,832. Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition.The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period.If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil.If the contingent consideration arrangement is tied to the ongoing employment of the vendor, then the consideration is recorded as compensation expense. For acquisitions made after December 31, 2008, unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period.The fair value recorded on the consolidated balance sheet as at September 30, 2011 was $16,273 (see note 9).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $16,200 to a maximum of $20,000.During the nine months ended September 30, 2011, $121 was paid with reference to such contingent consideration (2010 - nil).The contingencies will expire during the period extending to December 2013. The compensation element is recorded on a straight line basis over the contingency period and as of September 30, 2011 totaled $3,356, and was recorded in “Other liabilities” on the balance sheet.The estimated range of outcomes related to the compensation element is $9,400 to a maximum of $11,100.The contingency related to the compensation element will expire in December 2013. The contingent consideration on acquisitions completed before January 1, 2009 is recorded when the contingencies are resolved and the consideration is paid or becomes payable, at which time the Company records the fair value of the consideration paid or payable as additional costs of the acquired businesses.The total contingent consideration recognized for the nine month period ended September 30, 2011 was $104 (2010 - $306).Contingent consideration paid during the nine month period ended September 30, 2011 was $104 (2010 - $2,738) and the amount payable as at September 30, 2011 was nil (December 31, 2010 - nil). 5. ACQUISITION-RELATED ITEMS - Acquisition-related expense (income) is comprised of the following: Three months ended Nine months ended September 30 September 30 Contingent consideration compensation expense $ Contingent consideration fair value adjustments Transaction costs 58 Resolution of acquisition-related liability - 4 - ) $ ) The resolution of the acquisition-related liability was related to a potential sales tax liability of an acquired entity which became statute barred during the nine month period ended September 30, 2010. 6. OTHER EXPENSE (INCOME) - Other expense (income) is comprised of the following: Three months ended Nine months ended September 30 September 30 Loss from equity method investments $ Other ) ) ) $ 7.INCOME TAX – The provision for income tax for the nine months ended September 30, 2011 reflected an effective tax rate of 56% relative to the combined statutory rate of approximately 28%.A valuation allowance recorded against deferred tax assets on net operating loss carry-forwards in the CRE segment related to the current period resulted in an increase to the effective tax rate. During the three and nine months ended September 30, 2011, the Company recognized a valuation allowance against deferred income tax assets in the amount of $4,382 and $13,083, respectively (2010 - $6,792 and $13,262, respectively).The total valuation allowance as of September 30, 2011 was $68,707 (December 31, 2010 - $55,624). The Company is in the process of reorganizing certain operations in the United States to improve administrative efficiency and achieve other benefits. The plan, if successfully implemented by the Company, would result in significant improvement in the Company’s estimate of future taxable income relating to these operations. Although the plan does not currently meet the required test under GAAPas there are significant contingencies that need to be resolved in order to implement the plan, it is reasonably possible that the valuation allowances relating to the US CRE operations of $58,794 will be reversed in the near term. 8.LONG-TERM DEBT – The Company has an amended and restated credit agreement with a syndicate of banks to provide a $275,000 committed senior revolving credit facility with a five year term ending September 7, 2012.The revolving credit facility bears interest at 0.75% to 1.30% over floating reference rates, depending on certain leverage ratios. The revolving credit facility and the Company’s two outstanding issues of Senior Notes rank equally in terms of seniority.The Company has granted the lenders and Note-holders various security including the following: an interest in all of the assets of the Company including the Company’s share of its subsidiaries, an assignment of material contracts and an assignment of the Company’s “call” option with respect to shares of the subsidiaries held by non-controlling interests. The covenants require the Company to maintain certain ratios including financial leverage, fixed charge coverage, interest coverage and net worth.The Company is limited from undertaking certain mergers, acquisitions and dispositions without prior approval. The Company has issued and outstanding $77,000 principal amount of 6.50% convertible unsecured subordinated debentures (“Convertible Debentures”) with a maturity date of December 31, 2014.At the holder’s option, the Convertible Debentures may be converted at any time prior to maturity into Subordinate Voting Shares based on an initial conversion rate of approximately 35.7143 common shares per $1,000 principal amount of Convertible Debentures (which represents an initial conversion price of $28.00 per share).The Company may also, at its option, redeem the Convertible Debentures at any time on or after December 31, 2012.Subject to specified conditions, the Company has the right to repay the outstanding principal amount of the Convertible Debentures, on maturity or redemption, through the issuance of Subordinate Voting Shares.The Company also has the option to satisfy its obligation to pay interest through the issuance and sale of Subordinate Voting Shares.The Convertible Debentures are unsecured and contain no financial ratio covenants. 9.FAIR VALUE MEASUREMENTS – The following table provides the financial assets and liabilities carried at fair value measured on a recurring basis as of September 30, 2011: Fair value measurements at September 30, 2011 Carrying value at Asset/(liability) September 30, 2011 Level 1 Level 2 Level 3 Interest rate swap $ $
